Exhibit 99.1 Beneficial Mutual Bancorp, Inc. (MHC) NASDAQ: BNCL February 9, May 22, 2008 SafeHarbor Statement This presentation may contain projections and other “forwardlooking statements” within the meaning of the federal securities laws. These statements are not historical facts, rather statements based on the current expectations of Beneficial Mutual Bancorp, Inc. (the “Company”) regarding its business strategies, intended results and future performance. Forward-looking statements are preceded by terms suchas “expects,” “believes,” “anticipates,” “intends” and similar expressions. Management’s ability to predict results or the effect of future plansor strategies is inherently uncertain. Factors that could affect actual results include interest rate trends, the general economic climate in the market area in which the Company operates, as well as nationwide, the Company’s ability to control costs and expenses, competitive productsand pricing, loan delinquency rates, changes in federal and statelegislation and regulation and other factors that may be described in theCompany’s filings with the Securities and Exchange Commission, including its Annual Reports on Form 10-K and Quarterly Reports onForm 10-Q and other required filings. These factors should be considered in evaluating the forward-looking statements and undue reliance should not be placed on such statements. The Company assumes no obligation to update any forward-looking statements. This presentation includes interim and unaudited financials, which are subject to further review by the Company’s independent accountants. 2 Company Profile Beneficial Mutual Bancorp, Inc. . Holding Company for Beneficial Bank Founded in Oldest and largest bank headquartered in Philadelphia 72 branches 40 in Pennsylvania 32 in New Jersey . IPO Date: July . Ticker: BNCL . Website: www.thebeneficial.com . Acquired FMS Financial Corp. in July . 5th largest publicly traded MHC in
